Exhibit 10.19

Notice of Grant of Deferred Stock Units Award Agreement

 

 

Director

  

 

DSU Number:

NAME   

Plan: Non-Employee Directors’ Equity Plan

 

Effective                     ,         , you have been granted an award of
             deferred stock units.

Each deferred stock unit represents a right to a future payment equal to one
share of Brink’s Home Security Holdings, Inc. common stock. Such payment will be
made in shares of Brink’s Home Security Holdings, Inc. common stock.

Subject to the provisions of this Award Agreement and the Plan, you shall be
entitled to receive (and the Company shall deliver to you) on the first day that
is more than six months after your termination of service from the Board, the
number of Shares underlying this award.

Additional terms and conditions applying to this grant are contained on pages
two through four of this Award Agreement as well as within the official Plan
document. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Plan.

 

 

By your signature and the authorized Company signature below and on page four of
this Award Agreement, you and the Company agree that this award is granted under
and governed by the terms and conditions of the Brink’s Home Security Holdings,
Inc. Non-Employee Directors’ Equity Plan, as well as this Award Agreement, all
of which are incorporated as a part of this document.

 

 

 

 

    

 

Brink’s Home Security Holdings, Inc.      Date

 

    

 

Director      Date

 

Page 1 (Company Copy)



--------------------------------------------------------------------------------

Deferred Stock Units Award Agreement

This AWARD AGREEMENT dated as of                     , 20     is between Brink’s
Home Security Holdings, Inc., a Virginia corporation (the “Company”), and the
member of the board of directors of the Company (the “Board”) identified on page
one of this Award Agreement (the “Director”).

By resolution dated on the date of this Award Agreement, the Board, acting
pursuant to the Brink’s Home Security Holdings, Inc. Non-Employee Directors’
Equity Plan (the “Plan”), a copy of which Plan has heretofore been furnished to
the Director (who hereby acknowledges receipt), granted to the Director a
deferred stock units award as set forth on page one of this Award Agreement.

Accordingly, the parties hereto agree as follows:

1. Subject to all the terms and conditions of the Plan, the Director is granted
the deferred stock units award (the “Award”) as set forth on page one of this
Award Agreement.

2. Subject to the Director’s satisfaction of vesting conditions described below,
(unless otherwise provided under the terms and conditions of the Plan or this
Award Agreement), the Director shall be entitled to receive (and the Company
shall deliver to the Director) on the first day that is more than six months
after the Director’s termination of service from the Board, the number of Shares
underlying this Award.

3. If a cash dividend is paid on a Share while the Award remains outstanding,
the Director shall be entitled to receive at the time such cash dividend is
paid, a cash payment in an amount equivalent to the cash dividend on a Share
with respect to each Share covered by the outstanding Award. If the Director
ceases to serve as a member of Company’s Board of Directors prior to the payment
of Shares underlying the Director’s vested portion of the Award but subsequent
to the applicable vesting date, as set forth on page one of this Award
Agreement, the Director shall be entitled to receive with respect to each Share
underlying the vested portion of the Award a cash payment in amount equivalent
to a cash dividend on a Share, regardless of whether the Director continues to
serve as a member of the Company’s Board of Directors as of the relevant
dividend payment date.

4. The Award shall be fully vested as of the earlier of                     ,
         or the Director’s termination of service as a member of the Board.

5. Notwithstanding anything to the contrary in paragraph 4 above, in the event
of the occurrence of a Change in Control, the Award will fully vest upon the
Change in Control (to the extent not already vested), provided, however, that
notwithstanding Section 11(g) of the Plan, the Award will become payable only on
the first day that is more than six months after the Director’s termination of
service from the Board.

6. The Shares underlying the Award, until and unless delivered to the Director,
do not represent an equity interest in the Company and carry no voting rights.
The Director will not have any rights of a shareholder with respect to the
Shares underlying the Award until the Shares have been delivered to the
Director.

 

Page 2 (Company Copy)



--------------------------------------------------------------------------------

7. The Award is not transferable by the Director otherwise than by will or by
the laws of descent and distribution.

8. All other provisions contained in the Plan as in effect on the date of this
Award Agreement are incorporated in this Award Agreement by reference. The Board
may amend the Plan at any time, provided that if such amendment shall adversely
affect the rights of a holder of an Award with respect to a previously granted
Award, the Award holder’s consent shall be required except to the extent any
such amendment is made to comply with any applicable law, stock exchange rules
and regulations or accounting or tax rules and regulations. This Award Agreement
may at any time be amended by mutual agreement of the Board (or a designee
thereof) and the holder of the Award. Prior to a Change in Control of the
Company, this Award Agreement may be amended by the Company, and upon written
notice by the Company, given by registered or certified mail, to the holder of
the Award of any such amendment of this Award Agreement or of any amendment of
the Plan adopted prior to such a Change in Control, this Award Agreement shall
be deemed to incorporate the amendment to this Award Agreement or to the Plan
specified in such notice, unless such holder shall, within 30 days of the giving
of such notice by the Company, give written notice to the Company that such
amendment is not accepted by such holder, in which case the terms of this Award
Agreement shall remain unchanged. Subject to any applicable provisions of the
Company’s bylaws or of the Plan, any applicable determinations, order,
resolutions or other actions of the Board shall be final, conclusive and binding
on the Company and the holder of the Award.

9. All notices hereunder shall be in writing and (a) if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office address, 8880 Esters Boulevard, Irving, TX 75063 USA, to the attention of
the Secretary, and (b) if to the Director, shall be delivered personally or
mailed to the Director at the address set forth below. Such addresses may be
changed at any time by notice from one party to the other.

10. This Award Agreement shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent provided
in the Plan, the legal representatives of the Director.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.

 

 

    

 

Brink’s Home Security Holdings, Inc.      Date

 

    

 

Director      Date

 

[Street Address, City, State, ZIP]

 

Page 3 (Company Copy)